Citation Nr: 1539622	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-22 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II (diabetes), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for right foot disability manifested by numbness, other than peripheral neuropathy, to include on a secondary basis.

3.  Entitlement to service connection for right leg disability manifested by numbness, other than peripheral neuropathy, to include on a secondary basis.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include on a secondary basis.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include on a secondary basis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Bev Wagner


WITNESSES AT HEARING ON APPEAL

Appellant and D.N.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972, to include service in Thailand from April 1969 to May 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008, September 2013 and September 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee.  

In June 2015, the Veteran testified at a travel Board hearing before the undersigned.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted medical evidence along with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

Regarding the matter of entitlement to TDIU, the Veteran submitted a timely Notice of Disagreement with the September 2013 rating decision and the RO issued a Statement of the Case on the matter in May 2015.  The Veteran presented testimony on this issue at the June 2015 travel Board hearing, indicating his desire to continue to appeal this claim.  This testimony was timely provided and the Board is accepting it as the Veteran's substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The issue of entitlement to an initial rating in excess of 50 percent for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the U.S. Air Force at the Udorn Air Base in Thailand during the Vietnam Era, from April 1969 to May 1970, as a Communication Center Specialist and lived in barracks located next to the perimeter of the base.

2.  The Veteran has a current diagnosis of diabetes.

3.  Peripheral neuropathy of the lower extremities is related to diabetes.

4.  Peripheral neuropathy of the upper extremities and right foot and right leg disabilities manifested numbness (other than peripheral neuropathy of the lower extremities) were not present during the period of this claim.

5.  The Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for of diabetes due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2015).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  The criteria for service connection for right foot disability manifested by numbness (other than peripheral neuropathy) are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

4.  The criteria for service connection for right leg disability manifested by numbness (other than peripheral neuropathy) are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

5.  The criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

6.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Regarding the issues denied herein, the Veteran was notified via letter in September 2008, prior to the initial adjudication of the claim, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

 The Board also finds VA has complied with its duty to assist the Veteran in the development of his service connection claims.  Available service treatment records (STRs) and identified, available post-service treatment records, to include VA, private and Social Security Administration (SSA), were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran was also been afforded the appropriate VA examination in January 2012 to determine the nature and etiology of his claimed disabilities.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Discussion of the Veteran's June 2015 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The decided herein were identified at the hearing.  The Veteran was asked about the nature and etiology of his claimed upper extremity peripheral neuropathy, and right foot and leg numbness.

VA's duties to notify and assist are met.

The Board's grant of the remaining service connection claims and TDIU herein represents a complete grant of these issues decided herein.  Thus, no further discussion of VA's duty to notify and assist is necessary.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the foregoing, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a). 

If a veteran was exposed to an herbicide agent during active military service, certain diseases, including diabetes mellitus, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

With regard to claims of exposure to herbicides in Thailand, a May 2010 Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, when herbicide-related claims involved Thailand service are received, VA should evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Therefore, it was determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The Veteran has claimed exposure to herbicides while stationed in Thailand. VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Diabetes

The Veteran contends his assignment to Udorn Air Base in Thailand placed him near or at the perimeter of the base during his time stationed there from April 1969 to May 1970.  He contends that his barracks were located just inside (less than 200 feet from) the perimeter of the base.  From there, he noticed that something was being used to clear the vegetation, as the trees had no leaves.  He also noted that the windows on his barracks were protected with only screens, which allowed outside air to enter.  The Veteran also hung his laundry (clothing and bedding) outside his barracks to dry.   See December 2011 letter from representative and June 2015 hearing transcript.

Service personnel records show that the Veteran was stationed at Udorn Air Base in Thailand from April 1969 to May 1970.  In December 2011, the Veteran submitted a photograph of Udorn Air Base, and marked the proximity of his barracks to the perimeter of the base.

VA and private treatment records dated from 2002 to 2014 note the Veteran's diagnosis of and treatment for diabetes mellitus.  

The Board acknowledges that the Veteran did not serve in a position which VA has conceded as being exposed to herbicides on the base; however, the Board finds that the Veteran's hearing testimony that his barracks were located close to the perimeter and he observed evidence of vegetation being cleared provide credible evidence of his being near the perimeter.

Therefore, the Board finds that based on the Veteran's competent and credible lay statements, he meets the criteria for presumption of exposure to an herbicide agent during active military service in Thailand.  See M21-1MR, Part IV.ii.2.C.10.q.  Given that diabetes is a disease that is presumed related to toxic herbicide exposure under 38 C.F.R. § 3.307 and 3.309(e), service connection is warranted on this basis.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Peripheral Neuropathy of the Lower Extremities

The Veteran maintains that he currently has peripheral neuropathy of the lower extremities related to his diabetes.  See June 2015 hearing transcript.

Post-service private medical records dated in 2002 show the Veteran's complaints of foot pain and findings of possible diabetic neuropathy.  A January 2012 VA peripheral nerves examination report notes the Veteran's history of diabetic peripheral neuropathy.  Examination of the lower extremities revealed a stocking distribution to the sensory deficit in both lower extremities.  Diagnosis was bilateral lower extremity peripheral neuropathy due to diabetes.  A January 2012 VA foot examination report notes also notes findings of diabetic peripheral neuropathy.  

As noted above in this decision, service connection is warranted for diabetes mellitus associated with herbicide exposure.

The medical evidence confirms the Veteran currently has peripheral neuropathy of the lower extremities.  The January 2012 VA examiner opined that the Veteran's current peripheral neuropathy is related to his diabetes.  There is no medical opinion to the contrary.  The Board finds that the criteria for service connection for peripheral neuropathy of the lower extremities are met. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


C.  Peripheral Neuropathy of the Upper Extremities, Right Foot and Right Leg Numbness

The Veteran maintains that he currently has peripheral neuropathy of the upper extremities and right foot and leg disabilities manifested by numbness that are related to his military service or his diabetes.  See June 2015 hearing transcript.

While the Veteran's STRs note complaints of right ankle pain from a football accident in September 1972, findings of normal X-ray studies and a diagnosis of sprain, they are silent for any complaints or findings of right foot or leg numbness.  STRs are also negative for complaints or findings related to peripheral neuropathy of the upper extremities.  

There is also no post-service medical evidence of any peripheral neuropathy of the upper extremities, disability manifested by right foot numbness, or disability manifested by right leg numbness.  In particular, a January 2012 VA peripheral nerves examination report notes that examination of the upper extremities was normal.  A January 2012 VA foot examination report notes that examination, to include X-ray studies, revealed no right foot or right leg disability other than peripheral neuropathy of the lower extremities (for which service connection was granted above).

The Veteran is certainly competent to report symptoms of numbness and pain.  However, no disability has been diagnosed during the appeal period or proximate thereto regarding his right leg and foot, other than his already service-connected peripheral neuropathy of the lower extremities, and no diagnosis of peripheral neuropathy of the upper extremities is of record during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  (Again, the Board notes that this decision awards service connection for peripheral  neuropathy of the lower extremities.)  As such, these claims must fail.

	(CONTINUED ON NEXT PAGE)



III.  TDIU

VA may assign TDIU where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extra-schedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are to be considered one disability for the purpose of satisfying the 60 percent criterion or the 40 percent criterion.  Id. 

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

By way of relevant history, the Veteran filed the instant claim for TDIU in April 2012.  He reported that he attended two years of college.  He most recently (until January 2010) worked in a janitorial/building cleanup position.

Effective November 18, 2013, the Veteran's service-connected disabilities were: major depressive disorder, rated 50 percent; tinnitus, rated 10 percent; and hearing loss disability of the left ear, rated 0 percent.  His combined rating was 60 percent.  This Board decision further awards service connection for diabetes mellitus and peripheral neuropathy of the lower extremities.

As to the question of whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities, SSA awarded the Veteran disability benefits effective February 2008.  SSA found that the Veteran's severe impairments included depression and diabetes and that he was unable to perform the requirements of his past relevant work.

A March 2015 VA mental health note shows a diagnosis of major depressive disorder.  The examiner opined that the Veteran's prognosis was poor and that his depression caused marked social and occupational impairment.  The examiner concluded that the Veteran's depression has made him unemployable.

The totality of the medical evidence of record and the Veteran's statements provided during the June 2015 travel Board hearing are evidence that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  The Board notes that entitlement to TDIU does not require total occupational impairment but rather requires that the individual is unable to secure and follow a substantially gainful occupation.  The severity of the Veteran's service-connected disabilities is such that he is unable to secure and follow a substantially gainful occupation.

Based on the record and for the reasons just discussed, the Board finds that the preponderance of evidence shows that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  As he cannot secure and follow a substantially gainful occupation due to service-connected disabilities the remaining criterion for TDIU are met and his appeal must be granted.



ORDER

Service connection for right foot disability manifested by numbness is denied.

Service connection for right leg disability manifested by numbness is denied.

Service connection for peripheral neuropathy of the upper extremities is denied. 

Service connection for diabetes is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for peripheral neuropathy of the lower extremities is granted, subject to the laws and regulations governing the payment of monetary benefits.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a September 2014 rating decision awarded the Veteran service connection for major depressive disorder and assigned an initial 50 percent rating for the disability.  In a statement received in June 2015, the Veteran essentially submitted a timely NOD as to the rating assigned.  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC to the Veteran and his representative in the matter of entitlement to an initial rating in excess of 50 percent for major depressive disorder.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


